        Case 4:19-cv-00178-LPR Document 55 Filed 08/24/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

YVONNE LAWRENCE LEE                                                          PLAINTIFF
Individually and as Adminstratrix of the
Estate of Kenneth Lawrence, Deceased

v.                             Case No. 4:19-cv-00178-LPR


CHARLES HOLLADAY, et al.                                                  DEFENDANTS

                                       JUDGMENT

      In accordance with the Orders (Docs. 53 and 54) entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is DISMISSED with prejudice.

      IT IS SO ADJUDGED on this 24th day of August 2020.



                                                ________________________________
                                                LEE P. RUDOFSKY
                                                UNITED STATES DISTRICT JUDGE
